DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 4/4/2022.  Claims 1-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not teach an embodiment wherein the body comprises quartz and wherein the core and cladding of each of the optical waveguides comprise a silica glass other than quartz.  The specification does not teach an embodiment wherein the cladding of each of the optical waveguides comprises quartz and wherein the body and the core of each of the optical waveguides comprise a silica glass other than quartz.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (US 6,826,343 B2, hereinafter “Davis”) in view of Bailey et al. (US 6,996,316 B2, hereinafter “Bailey”), as incorporated by reference and in view of Berkey (US 4,915,467, hereinafter “Berkey”), as incorporated by reference (see Davis Para [0073]).
	Claim 1.  Davis discloses an apparatus (Fig. 10) for transmitting light along multiple pathways, comprising:
	a plurality of optical waveguides (the cross section of apparatus with the plurality of optical waveguides are shown in Figs. 1, 5 and 8), each having a core (12, 14) and a cladding (13), and 
	 a body (20) having a plurality of bores with the optical waveguides disposed therein (Figs. 1, 5, and 8 show the cross section of the waveguide wherein the bores are occupied by optical waveguides).  The examiner notes, cores 12, 14 each having a cladding (13).  The result of the fused body and waveguides merges the cladding of both waveguides, as represented by the ghost circle ‘28’. 

    PNG
    media_image1.png
    328
    380
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    795
    media_image2.png
    Greyscale

However, Davis, at least in the embodiment of Fig. 10, does not explicitly teach the features of large diameter optical waveguides and wherein at least part of the cladding of each of the optical waveguides is fused with the body to form the monolithic structure and wherein the body comprises at least one orientation feature.
	In a separate embodiment, incorporated herein by reference in its entirety (Davis, Col. 20, lines 62-67), docket number CC-0441 corresponds with US Pat. No. 6,996,316 to Bailey et al. 
Bailey teaches an embodiment wherein the dual core coupler may be formed by fusing or otherwise coupling the flat surface of a pair of large diameter D-shaped waveguides. The optical waveguides are insertable into the respective bores before fusing.  The fusing of the optical waveguides to the body would necessarily form the monolithic structure and the D-shape presents a stable flat surface that would orient the fiber with the flat side down and the round side up (Bailey, Col. 11, lines 7-18).  

    PNG
    media_image3.png
    171
    339
    media_image3.png
    Greyscale

	The amended limitation each large diameter optical waveguide having a distinct core and a distinct cladding is also taught by incorporated reference to Bailey.  Bailey discloses:
	[0080] The tube 20 is made of a glass material, such as natural or synthetic quartz, fused silica, silica (SiO.sub.2), Pyrex.(R) by Corning (boro silicate), or Vycor.(R). by Corning (about 95% silica and 5% other constituents such as Boron Oxide), or other glasses. The tube should be made of a material such that the tube 20 (or the inner diameter surface of a bore hole in the tube 20) can be fused to (i.e., create a molecular bond with, or melt together with) the outer surface (or cladding) of the optical fiber 10 such that the interface surface between the inner diameter of the tube 20 and the outer diameter of the fiber 10 become substantially eliminated (i.e., the inner diameter of the tube 20 cannot be distinguished from the cladding of the fiber 10).

		Bailey teaches the waveguide 10 has a large outer diameter (greater than 0.3 mm) (Para [0075]) and the pair of D-shaped optical waveguide are inserted having a core and a cladding such that the tube 20 can be fused with the outer surface (or cladding) of optical fiber 10 such that the interface surface between the inner diameter of the tube 20 and the outer diameter of the fiber 10 become substantially eliminated.
		Berkey teaches a method of making a fiber coupler feedthrough wherein the body (at 55 in Fig. 9 and not labeled in Fig. 11) having a plurality of bores with the optical waveguides (having any predetermined diameter [Col. 4, lines 38-53]) disposed therein, wherein a portion of each of the optical waveguides extends from an end of the body (Berkey demonstrates with fiber 80, Davis also shows the optical waveguides extends from an end of the body); in the portion extending from the end of the body, the core and the cladding of each of optical waveguides are distinct from the cores and claddings of other optical waveguides in the plurality of large diameter optical waveguides.  Berkey shows in Fig. 10 that the body 63 is collapsed and fused with the first waveguide 52 and the second waveguide 53.  Berkey further teaches “[t]he fibers each of which conventionally have a core and cladding” (Col. 7, line 1-2), thus waveguide 52, 53 have distinct cores and claddings. Berkey further teaches, the waveguides 52,53 are further cleaved, which suggests that they extend from an end of the body.
It would have been obvious to one having ordinary skill in the art to recognize the embodiment of the fused large diameter D-shaped coupler would be an obvious modification to the embodiment shown in Fig. 10, as they are taught by Davis.  Moreover, the tube is provided to stabilize and align the insertion of the coupling optical fibers therein.  Davis teaches the motivation for employing the embodiment of Figs. 46-47 for evanescence coupling (D-shape) and to overcome bending strain (large diameter).  The coupler disclosed in embodiment of Figs. 46-47 would be useful in optical add/drop multiplexer (OADM) applications for high density communication.  The incorporated teaching of Bailey and Berkey teaches one having ordinary skill in the art to recognize the method of forming the monolithic optical fiber feedthrough assembly which then resulting in the device as disclosed by Davis.  The resulting modification would be a monolithic structure wherein at least part of the cladding of each of the large diameter optical waveguides is fused with the body to form the monolithic structure, wherein the plurality of large diameter optical waveguides extends from at least one end of the body (Bailey, Col. 11, lines 7-18).
	Claim 2, Davis teaches claim 1 and further teaches at least one orientation feature comprises at least one flat surface (D-shape) formed in an outer diameter of the body and parallel to an axis of the body (See replicated Fig. 9 of incorporated by reference to Bailey et al above).
	Claim 3, Davis teaches claim 1 and further teaches the body has at least two different outer diameters.  The D-shape would yield two different outer diameters depending on the measuring direction.  The distance from the flat side of the ‘D’ to the round side of the ‘D’ would be less than the measurement of the outer diameter perpendicular to the first distance (See replicated Fig. 9 of incorporated by reference to Bailey et al above).
	Claims 4-5, Davis teaches claim 3, and further teaches the body comprises a sealing surface (74) between the at least two different outer diameters.  The sealing surface (74) comprises a convex frustoconical section between the at least two different outer diameters (Para [0088]).
	Claims 6-7, Davis teaches claim 1, and further teaches a temperature coefficient of the cladding of each of the optical waveguides is about the same as a temperature coefficient of the body, as incorporated by reference to Bailey et al. US 6,996,316 B2. (Davis: Para [0141]).  Bailey discloses the D-shaped waveguide portion (10) has a circular waveguide portion (11) and has at least one core (12) surrounded by cladding (14).  The waveguide device (9) is formed of silica glass as well as the D-shape portion (10).  Since the two structures are formed of the same material, thus they would also have the same temperature coefficient (Bailey: Col. 4, lines 10-39).
	Claim 8.  Davis teaches claim 1, and further teaches the body (20) is a cylindrical capillary tube (Fig. 10).
Claim 9.  Davis teaches claim 1, and further teaches an outer diameter of the cladding of the large diameter optical waveguides is at least 1 mm.  By incorporating application 09/455,868, now US Patent 6,982,996 B1 granted to Putnam et al. (See Davis Para [0001]) by reference in its entirety.  Putnam teaches the large diameter can measure 1 mm (Putnam: Col. 3, lines 23-40).
However, Davis in view of Putnam do not explicitly teach the large diameter is 3 mm.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).  Therefore, it would have been obvious to one having ordinary skill in the art to optimize the waveguide diameter to withstand the stress at the extended portion of the apparatus to avoid stress damage to the waveguide.
Claim 10. Davis teaches claim 1, and further teaches an optical waveguide feedthrough assembly (Fig. 49) comprising the apparatus of claim 1, the optical waveguide feedthrough assembly further comprising: a housing (522), wherein the apparatus (502) is at least partially disposed in the housing; and one or more annular sealing elements (shown but not labeled) disposed between an inner surface of the housing an outer surface of the apparatus.

    PNG
    media_image4.png
    229
    863
    media_image4.png
    Greyscale

	

	Claim 12.  Davis teaches the invention of claim 10 and further teaches the housing (522) is formed of a high strength metal and the body and the core and the cladding of each of the optical waveguides comprise silica glass (Para [0146]).
	Claim 13.  Davis teaches the invention of claim 10 and further teaches the housing (522) as shown in Fig. 49 appears to be a cylindrical tube.
	Claim 14.  Davis teaches the invention of claim 1 and further teaches each of the optical waveguides is disposed in a different one of the bores.  The cross section in Fig. 5 shows the waveguides 12, 14 are adjoining and they are separated by do.
	Claim 15.  Davis teaches the invention of claim 1 and further teaches via incorporation of US Pat. No. 5,745,626 granted to Duck et al. techniques for collapsing and fusing tubes to the fiber to form a monolithic structure (See Davis Para [0073]).
	Claim 16.  Davis teaches the invention of claim 1 and further teaches at least part of the cladding (28) of each of the optical waveguides is directly fused with the body (Fig. 5 and see teaching of US Pat. No. 5,745,626).
	Claim 17.  Davis teaches the large diameter D-shaped waveguides are inserted into a glass tube (20).  Figs. 1, 5, 8, and 9 of Davis suggests plurality of holes are formed in the outer bodies, 10, 20, 40, and 60, respectively to stabilize the inserted optical fibers such that during fusion the fibers will be aligned resulting in the fused fibers and bodies wherein the cores 42 of Fig. 8 are vertically aligned with a constant spacing, and Fig. 9 wherein the cores are evenly distributed having evenly distributed spacing between the cores.  
	Claim 18.  Bailey teaches, as incorporated by Davis, that the optical waveguide comprises borosilicate glass (“other than quartz”), see captured text of Bailey in the rejection above.
	Claim 19.  Bailey teaches, as incorporated by Davis, the different material in which the body can be made of, see captured text of Bailey’s disclosure above.  However, Bailey does not explicitly discloses the cladding of each of the optical waveguides comprises quartz and wherein the body and the core of each of the optical waveguides comprise a silica glass other than quartz.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the apparatus by selecting the type of glass for efficiently guiding optical signals and selecting the type of glass to withstand the environmental stressors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Falkowich et al. (US 6,496,625 B1, hereinafter “Falkowich”).
Davis teach the invention of claim 10, but Davis do not teach the annular sealing elements comprise at least one of V-ring seals, O-ring seals, or gasket members.
Falkowich teaches an optical waveguide feedthrough assembly wherein body of the assembly further comprises a first portion with a first portion having a larger outer diameter (at ‘100’) and a second portion with a smaller outer diameter (104); and one or more annular sealing elements (O-rings 68, 70, Col. 5, lines24-47) disposed between and contacting both an inner surface of the housing (34) and the outer surface of the second portion (44) of the body to provide a seal therebetween.

    PNG
    media_image5.png
    195
    454
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    244
    665
    media_image6.png
    Greyscale

	Davis recognizes the telecommunication feedthrough assembly require environmental stability and ruggedness (Davis: Para [0006]).  Therefore, it would have been obvious to one having ordinary skill in the art to recognize the feedthrough assembly with annular sealing O-rings in Falkowich’s device would be  modifiable to the feedthrough assembly of Davis at the at the annular sealing portions of the assembly.  One would be motivated to incorporate the O-rings into the fiber feedthrough assembly of Davis to seal the assembly from fluid entering the feedthrough and compromise the optical fibers within.
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. The examiner clarified the rejection above.  As taught by Bailey, a pair of D-shape large diameter fiber are fused together in side a glass tube such that the boundary between the inner diameter of the tube and the cladding of the inserted fibers are indistinguishable.  Moreover, Figs. 8 and 9 of Davis, after fusion, the cores 42 are aligned vertically as in Fig. 8 and placed in specific coordinates within body 60, which suggests plurality of holes are provided to stabilize the inserted fiber such that during fusion, the 3 vertically aligned cores of Fig. 8 or the evenly distributed cores of Fig. 9 will not shift and lose the periodicity between the cores.  For these reasons, the examiner maintains the ground of rejection.  
The examiner addressed the amended limitation of claim 1 with the teaching to Berkey, as incorporated by Davis.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883